1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Claims 1- 18 are allowed.
3.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a smart adapter, comprising a plug fastened to the insulating body, and the plug being partially exposed out of the insulating body, a socket mounted in the insulating body and exposed to a front surface of the insulating body; a main control unit mounted in the insulating body and connected with the at least one socket, the plug and the at least one seven-segment displayer, the main control unit including a cloud unit, a central processing unit and a button and an external internet-enabled device by virtue of a wireless fidelity technology within a wireless transmission distance to control the main control unit and an output status of the at least one socket.
4. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831